—Judgment, Supreme Court, New York County (Neco, J.), rendered on December 16, 1986 (in absentia; defendant arraigned on the sentence and committed on same on Sept. 10, 1987), convicting defendant upon his plea of guilty of grand larceny in the third degree (two counts), and sentencing him to two consecutive terms of imprisonment of from 1 to 3 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Murphy, P. J., Kupferman, Sullivan, Carro and Rosenberger, JJ.